Exhibit 77(Q1) Exhibits (a)(1)Amendment #49 effective July 1, 2008 to the Amended and Restated Agreement and Declaration of Trust – Incorporated by reference to Post-Effective Amendment No. 92 to the Registration Statement on Form N-1A of ING Investors Trust as filed on September 12, 2008. (a)(2)Amendment #50 - Abolition of Series of Shares of Beneficial Interest of ING Capital Guardian U.S. Equities Portfolio and ING Well Fargo Disciplined Value Portfolio) dated September 11, 2008 to the Amended and Restated Agreement and Declaration of Trust - Incorporated by reference to Post-Effective Amendment No. 94 to the Registration Statement on Form N-1A of ING Investors Trust as filed on February 9, 2009. (e)(1)Letter agreement dated May1, 2008 to the Amended and Restated Management Agreement, effective October24, 1997, as amended and restated January1, 2007 between ING Investors Trust and Directed Services, LLC to reduce the annual investment management fee for ING Capital Guardian U.S. Equities Portfolio, ING JPMorgan Small Cap Equity Portfolio, ING UBS U.S. Allocation Portfolio and ING Van Kampen Capital Growth Portfolio, effective for the period May1, 2008 through May1, 2009 - Incorporated by reference to Post-Effective Amendment No. 89 to the Registration Statement on Form N-1A of ING Investors Trust as filed on April 25, (e)(2)Letter agreement dated May1, 2008 to the Amended and Restated Management Agreement, effective October24, 1997, as amended and restated January1, 2007 between ING Investors Trust and Directed Services, LLC to reduce the annual investment management fee for ING BlackRock Large Cap Value Portfolio, for the period from May1, 2008 through and including May1, 2009 - Incorporated by reference to Post-Effective Amendment No. 89 to the Registration Statement on Form N-1A of ING Investors Trust as filed on April 25, 2008. (e)(3)Letter Agreement dated May1, 2008 to the Amended and Restated Management Agreement, effective October24, 1997, as amended and restated January1, 2007 between ING Investors Trust and Directed Services, LLC to reduce the annual investment management fee for ING Van Kampen Capital Growth
